While plaintiff was entitled to the relief granted, nevertheless under the circumstances disclosed by the record before us defendant is also entitled to be reimbursed, to the extent of $100, for the extra expense and work to which he and his attorney have been put by reason of plaintiff’s default in appearing for trial on the adjourned day. Payment of this sum should be made before the judgment is vacated and the action restored for trial. Beldoek, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.